the

, , : Schedule 3

Concession Agreement between
The Republic of Liberia”

. jand

Rubber Cultuur Maatschappi ‘Amsterdam’

1 &

Nordmann Rasmann-and Company
with respect to Salala Plantation

dated 1 August 1959.
| | | pe
-_ Acts passed by the Legislature of the

Republic of Liberia

during the T 1959 - 1960.

+

-t
forth in this” Agreement,

described during. ‘the. Por od cot and in accax dance y

galled the *enaesa ont to. enyage: di. merlovLiure,

the elusive right and Priege

‘dn alt thoy branches aad all totivitdes An conneation there
“planting, mtttantang, ratotag, Produadng, ‘autdng,. outtaig end naliy

of ali Ictnio! of sgriodtural, iorewtry “ond farm. produsts and especially
rubber, planta ond trees, and wy products or. byeproduo Cop
buying, processing, . conditioningy refining, mamute
shipping, txansporting and exporting, or othervies pre ino: Rots
in tho vexg and any produsta on bpaprodacta thereof and: ing alt and 3
every, ast in connecting therertthy . \
A. produe ond Prepreiuct rosul

oe :
Area” as  ased dn this Apreeadnt chal: meen “the ‘araad seen

such OUY'vSyS6

consexslonaires |
The Concersionsira nt any thao héaided bar
Araas, ny aubotdtubsny fer ony “abet ve Sha tio

‘By gneluding day
wibed above, prow.ding such ‘ fibetliutad arora

are not then abready inc. ‘yded within

Goneesaton uress 69 dow

ere approved boy tha Government ‘pn

the concessions of otherae

ARLE CLG Lhe pavalimiatt peas $

men tan oe ot ab wy ise sng te Umno ts ACHE

the Concosaiunaire may yalect. tracta hereinafter galled *Dovolopmant’

Areas®, within the © nodsaton Ateay ‘yheyoin it intends to comaence savelipe | |
mont of the Concession and ag each suoh DgVELOPHENT ARBA to solocted,

the Concaspionaire shal. notify the JOVERNHENT in writing of the sertay,
‘giving the location, area and boundaries thereof, the Locstson of thee
dntitdal DevELARANT AREA gall be subjected to the approval of the

GOVPRKMONT, Bach such notification shail bo aubmitted to the _OVERNMERE

in triplicate and, within thirty (30) days efter the date of such notdti-
cation, the GOVERNUENT ‘shall return to the GUNOE SIGNAIRG the triplicate...
copy duly gountersigned by en mithovied o(fieial, of the GOVARMMENT, end .

such countered med ‘eopy of the notification “shall be evidence’ “or the™

vesting of donsahiolé, tate and posseasion in the Consegsionaire. the

respoctive DaVRLORINNT a for the purpose of the Conse: pelon “a eet" Yi

dn Avtdole 1 of tis Agreamant, the GUVJRIENT reserves the right to!

verify the locatiun, ‘area ant boundories of gach ouch DEVEMIAINE AREY,

ANPIQIE WW, PAYOUNT Gl FNTALS '
The QUNOR BUNATAR shall pay to the VOW RANT an an. uel rortal for

the URVELGHE NT ARVAS at the rate of uix cents (3,06) per acre per «nimi,

Thy Initial payment for ogch DAVEEOPHENT AREA uhall be nado at tie tina fo *

the Conceusionaire notifies, the LOC! oN of tho gealocts gn uerual y- hag be

provided for in Article 111 horeat, sind ehall to made on a prorat

fox the reneinder of the Migs current year.” ‘Tnorealtor, eae
rental yball be mado dn advance begining danyary Lf each “ye!
out ‘the ter of this Agreemmt wmle.s and wntd the ies stein
the UOVHRIAY duwriting that it 49 sueiiquishing, LL ox ay: vart ot the

preven PNT ARRAS provimaly salacted; thereafter, no further rented : shall

be cas ‘tn raspect to any land go polinquished, The golinguishasnt by
tho QURQUASIVNALIE, as aforesaidy of land previcnsly inoluded within the
DEVEL TENT ARIAS shall not res. re 4a guch Land belny excluded from the
dunes Un AREAS wiless specifically exgluded theretran as providad in

Article LL hereof,

Payment of the sforusadld rental shall entitie the GUNGE STONATRE to. :

oarry on within the DAVRLOPHENT AREAS any operations under the cowoeon,

The GOVERNMENT warrants te the CONOR SIUNATRE the Leazehold thts te. aid
possoasion of, for the purpose of the Concevaiun, alt lends within the |
DEVEUATMENT AMZAS, Lor which the Govermant accepts the ‘rental ‘hereinabove

provided, and agrees to defend and protect such stile and possession for

tho sole und exclusive use of the uGh ObkIRE, In furtherance’ thereof,

the GOVERIMONT, upon request of tho SUMORSSIUMATRR, WA toko ouch soasure

as may bo required to prevent, the settling of squatters on or nea? the
DEVRLOMMENE AREAS which impedes the operationa of the ‘cuudus si WARE Glaar

the Boncavelons fhe CONSE. STONATRE will ; ot- request that the ont

“oe! a

under the Concession.

The Uovernnent also will assist the Consssst cneire in activities
beneficial to the cloaring ond cultivating of the lands within the Davelope
wont Areag, that is the promlgotion of orders end rules, to be effective
within sald Development Areas and surrounding territories, for combatting
pests and dissssas and for oncourays ny the Growth and development of” Aerie

cultural proquets’ of high quality therein.

Baglasing Twentyefour (2h) wonthe after the atrectsve"e ae

will pay rental on all additional, development areas it will select from

time to tine during the life of this Agreement, : ue

Condesaionatre shall, also have/follociny Fightss

(a)

(b)

hy addition’to all other cights yranted to it by this Agreement, tha |
the ;

“ pureyraph, the curface of uch lands as may be necer cay for ita

. By
i¢@

SRPORTALION OTF HATIRTALS, FTO,

Ths Gonoasaionatre shali have tho Pighty in eocordanse with
Article V1L hereof, end oxcept fou documentary stamp taxes of
general application, to import free of all customs duties and

all, other tenon, lavioa or feoa of eny character, whether nation.

al or losdl, all materials, equipment, and, sui. ies: whith

necousary for its operations under the Conscusion, including ths
accesgory works and Installations horeinefter provided for in.
paragraph (c) of this article, and to export free of al], cus tons
gutioa and all othor taxc¢, levies or fees of any charactor,
vhother national ‘or loonl; all the products sud uyeprodusts re
sulting from ite activities under the Concession, whether in
crude’ or refinsd state, The Conssastonaira xy Fobexpért! muy of |
the materiale, equipment and sup/loa imported duty fives at
does not require the sana for its work, Such oxeiption “Heelies
customs duties stiall. ‘not apply tu the importation of. foodstutty-. 4
or personal exfsots of ‘étployeus, alonholia or other: Bevehagen »
and any: other articles not directly connected with hate parece

tions.

OLOUPATION OF THE Sonson
i a ace a

The Conoessionaire may ovoupy and’ utddine, within or without the |

Vonoesaion Areas and 4n accordance with the provisions of thig

operations under ths Gonsession, dneluding such a3 maybe nepand

for any and a.l of the accessory works and ingtal lations
uy,

onee sionaire my ee eiy une cundprad public. Lehda out"
Jands_ ara. situated outelds uu the Gonsesnion Aroag "4 “aha arat

obtain the approval of the Yavarnzent; provided;" “owelieepreta,”

wmlose exprously svproved by the Goverrment, any Hiyhbeofeuiipon |

«
. good offices in obtaining for the Goncessiionad.e the use of. the

(0).

S agpgeneat with any private ounds for any Tend yb Bat sige Be

tha Coscodgionaire shall. have access to and une of all. ports end

quch pubide Landa uatoh may be requifed by, the Ganesssionsire for
teenaportation ox communication inca, shall not exceed tuo

nnded and twenty (220) feat tn widity and any rash Tends ron I
quixed by the Consessionaire Lor warchousa, torudnales. yerds, porta, |

Landing fields or other uscessary worka er inatalletions ahadd not

oxened fifty (50) nares in extent ter amy ous of auch aodesuoxy
works and installations,

the Concessionsire ehell pay rental for -pabiia lands, ‘situated
onteide of the Developaunt Artea and ocoupled ws afereasid foe
Asnonoory Vokes and Inrtellatioss, at tha rate of aie canta (¢0.06)
per soe por anim, exoopt that for ony euch Lunds Lncated withe
ing the boundaries of sn exgand,ed mutoipality the ste shall bo
fifty genta (40.50) per scre per amram, bub wo suéh rented shel)
be payable fer lands oosipled by ‘reads ar oftuie beSEOEy wottica ‘or
installations uidol are uot used adolustveny by Wa col SH olde re,

in the avent that the Conroqandoneire omnngt rede eat enaiand

necossery AS ‘eforauantioned, the Ooncssatonaire way being the
matter to the attention of the Govarmant which | ross! ares # ito

‘and in a namer equitable to the Gencasnis naire mod the respoote
ive, private omer for just and. yeasonahle oorpensatlotte

harbor fanilitias vaed oy Goverment, for varchdisiig’ ‘and shipping

conogssLOnsi red. -

sense oi AUD INSTALLATIONS s

and operate, within and wathout the Convéiis

qlunive use Accossory Yorks and Installations, iva akitietads
Prosds, ratlrouds, watorways, airlines, truck ant puglLined, acque-

dusts, dxmo, bridges, puming stations, vipe lines, varchuusedy

- Le andataldnnladine howe atorva, schools all’

radio tranumission und recelving systems, and in general wid: works

_ tien shall be exalusive to the Soncessiouaire without the necossity

(a)

. wont shell’ always have the unrestriéted’ “right” re

oo a
hoopl. tale) offioe buildings, port verte, vaurves serial landing

places, ports, docks, shipping torwinals and other similar ,
faoilities, hydro end other electric works, elec xical {netelee
tings for ghta and-metive power, talagraph, telephone, and : |
and ingtellations of any Kind ‘which 16 may cdnaider uesessary or
advisable for operations under the Concession, Except only for.
the right of the Government as horoinatter provided, ouch right
and privilege to construct and operate bocessory Works. and Installey

of obtaining hereafter special pormits or concessions for the
exercise thereof, Before the Conaoasionaire. comiendes Y Sense

struction oulaide of the Consendion Areas of any oe ‘this! ttrenan.
toned Acooseory Works of Insta:lations, the Cohsssdttnalis“aar
notify the Government thereof in writing subadttitig “tis peoposed
projects ond plans, The Government aftor receipt ‘of wall: eres fe
ed profecty” or plana ‘shall approve or register {ts objectiot
within Thirty (36) days of receipt, All such projects and plans
shall. ba treated by tho Vovornnent an’ confidential and‘ reali the.
exclusive property of the Concossionaire, |

With reforance to transportation or cuemmication facilities which

the Soncessionaire my construct, it may transport or transmit for |
the Government at rates to be agreed “‘upoa, "It may: aabo'tasidlayiobt,
or trangnit for itself or others. at résuonble:. vats’ Piet

tronoportetion nadia Sneluding Land, “Water. ‘aits Rtay

USS OF TIHUER, 4At. AND OTHER Maventalss  °

Tho Concessionaire shall’ have the exclusive right and “priviltige ”
to cut and uge any timber, andte collect aud use any water, stones,

rocks and other hhaterials, which 1t my oonsidor nesesaary or .Usae :

ful for all, or any of its operatiuns under the Concession,

ta

Pooks anafothiematertaig witht:

; ab other pointe approved by the Goverment, and shall have the
right to congstruat and medintain pover lines in ordar to convey power

‘Asceugory Works and Tnstaltations, © «° SOS ket ey by
(0) Ong scrrerrres Ss the rtm,
a ACES 2

* ‘The Gonvessionaire chal have the exchistve right md priviisge; i

Sha mtr 4

timber or timber produats produced within the Republic, “intit ‘a9
wiless it shall have entered into a mtualiy Acceptable - sips :
“tal cgrecnent. with the Goverment, ar:

ARTICLE. V1, PERSONNEL $
a ete LS

The Sonsesstionsing shall ' not dopnrt wislel Led Labay for any of ‘tty oparae

tions under the Soncession, including the Accessory tb reg and Installations, “

excapt in the ovent that the Local labor supply shalt rove Anadequate for

The Gonsessiomaire shall trein TAborion personnel for various positions
in seid operat nay However, au persona decwed by the ConsespLonsire 4
be required for the prosecution of ate works hereunder, | inoluding executives,
officers, engineers, consultants, techtdedans, suparvisora, plentara and
any othay exiled or seeskilied labo. shall bo rented .pormiveion to ent
and reside dn the Republic md to depart therefrom in keoping with imdgra. |
tion Laws, . i ~
The Government egracs that 4t wll lend its good offices in anslating
the afferta of the Concesuionaire to vocure and waintain an adequate lebor
supsly, md algo" will wae its of-daex to prevent tufiltration of radieal,.
elements vhich could interrupt oy affaat adversely the operations of the 7
Concessionaire under tho. Ooagession or be dongerous to the peace,’ trangiaibes
lity or webleboiny of the Republic or to its sconomde progress, .
The Conceasiunatre shalt Anstgil such safety: devices aad “atidors mart!

i

and in sintlar regions for operations of a sliilar heture end aise, “Xe1Hes
vies shall take edaqunte measures fox tho feotection af the hedlth vad ;

safoty ‘of employees. “Yor this purpose, 1 shall keep a sup ly af sonnonly
used xedsinos and, whenever 4t employs nore then teo hundred (200) explayees
in any one Dovelopsent Area, it wha neke available as soon as pratioal,
wither directly or undent contract with mother 5 Aapensary and furnish:
customary nedical sides. .

ARTIONS We TAXBE bes Sones,

Tor cach year duriny the torn:of this Agreonent in. watoh~tha Govern.

monh ohall levy an income tax of General ep clicationy the Cansatietanitnw mele
abel pay such tax in accordance vith the applicable rates, on-dts native
cous derived from its operations undsr the Oonoassion, rubjct to the conde ,
tions horeinafter provided,

For the purpose af suortizing its developrunnt costs, the Conseastonaire! : -

bi
da granted an Ancona tax'frag perdol of Fourtean (14) yeara fro the date

on whideh it comenses planting. the dm tet Rovelopmont Area, thereafter, the ||

Comagetonaire shell pay insone tex of general op-Lication in the’ Ropublis {

yi:

-10 + Y

Por the purpose of Sompattang any inoome tax ng &foroaaid, net Ancona:

5 shad be datomsi.ned in- -acbordance with fenerally accepted accurnting pring

ciples consistently ajvlied

and ahall be underatuad to wean the gross operne

ting income of the Cans

essionatre (exclusive of° ony income from the exchinge

of capital Rusate) | derived: tron operations unds:

under the Law of: Liberia, Anelading, without be

ti
| expense and reasoneble allowances fer depraoint

sence (based upon normal suset life, } and ror n

tions for all coats of production and vest of operation,

ro the Concen aion and oonputed
ing limited thereto, deduce
tnelding interest
Goan, noortdeution and obeclen=

Ome offioe expensegsy end for

any” md-all other coats and expansey ineddantal, thereto, including, a oush -

‘cost’ and expenses ‘of ‘all Ancasnory Yorks and Ins

tallatt ONS»

a9 aforgsaid, wheipments ot salos 8t nibbex

In caleuleting net Income,
and other commaret al oredacts resulting from the operat: ons wer the Condose
sion shall be valued or invoieed at tho wsrket prices for ‘the renpective prow
ducto or product of einilar grade,

"the Goverment afroas hat payment by the "Coneens?

onaire of income taxes
to the extent act ‘torth above shall be a complete satiafaction and in iden
of all other taxes, leviag, duttes or fees of any character, vhothar! national
F11. be’ exeaiiptisaicies
ap
stoma (exnept as provided in  Arthcle ¥ (a) hereof),

or local, and that’ the Concgexeionaire and tts prperty sh

throughout’ the tern of this Arresment, fron any Hand dh “otha:

npn, Gutios, rovaltias,

Leenses, toole, cuatos wy ter eta,« ‘dues,

fees" er: ™ :
avery whether cotional or local: and whother ob nob or the ensra’k
hereinbefore enumerated, vhich otherwisg Would be imposed with ‘pabpaet Stats
Gonsensi on,” dIncludi ny the -Agsessery Works and TInstellutiins, ‘the: properties

and/or operations of the Conceusionatra thereunder,

ths products thereof, or

the incoma derived therafyon, Dietrabat: ns of

thereof shall bo exanpted to tha Peoodpleat fren abl sual hs trcsea, * devies, Sutles

“eaten aes

or fees, wheather distributed eg -a dirt or otheniisa whi thet 4H cash,

securities or property dn keeping with whe lows af labaeda,

t~

“10 = . 4

HO for the purpose of Somrarting any income tax ag aforesaid, net Ancons:
shal he determined in soeordance with generally accepted accounting prin.
ciples consistently apvlied and shalt be understeod to mes the Broae operas
ting income of tho Consessionatre (oxclusive of' ony income from the exchinge

of capital susete) Harlved : from operatigas under tho Conee: seion and sonputed

\ under ‘the Law of: Likert, Ivelading, without being limited thareto, dedupe

tions for all costs of production and veut of operation, including interest

| expense and reasonsbdle allowances for depreolits on, nnortieutdon: aod obeclon=
cence (besod epon tormal suset life,) and vor nom offing expenses; and for

1 any” modal other conta and expanses inedidantal, thereto, tneludtng. 2 aL + ough
‘costs and expanses ‘of ‘all Ancasnory Works and Installations.

In eolewlating net Income, as aforesaid, welpuenta oF salas lO? ribjer
and other conmorsta'l products remubttng from the operat: ons under the Cohsose
sion shall be vatned or invoiced at the market price for the manpestive prow
ducte or product of aindlay grads,

: The Govarnnent efroes that payment ly the Concenstonaire of income taxes

to the extent get ‘forth shove shall be a complete satistaction and in lieu

of all other taxes, levies, duttss or fees of any cheracter, whether! nattciad,

ror local, and that’ the Conceseionaire and tts prperty uh
throughout’ the tem of this Apresment: from s any: nd” ald “otha
imports, dutios, roveltiés, stanps (exoept as provided in Attends :
Loonata, tools, custos wey terdffs, dues, feey. @

aver, whether sxtinnal or lecal and whother of HOw of ‘Lhaivonay:

hereinbefore emunarnted, «hich otherwise would he imposed with ‘Febps
Conaeasi on,” insJ.uct ny the Ansevacry Works and Installations, ‘tho--properties

md/or operations of the Conceusionatra therounder, tia producta thereof, or

4

or accumletioang

the incom derived theralson, DLetributions of sic!

thereat shall be exempted to the recoiplent frog aid

nee een pie ae ee

or fous, whether distritnted sg A dive vd, OF othe

securities or property io keeping with the Jaw of Uibacta,

extiiptedwiula f

fh laxea, ‘Teviss, dutiLies

whelher a2 ‘ash, .

Seige See

‘ARTIDIZ IX. GONTINORMOTHSt

‘the portods of tins and the cblignttoas deaignated dn this Agrag-
ent shall cesse to be effective m to the Goncessionaire in the event
St ia uable to comply tharexth dus to my force majeure. fis Goverie
kant agrees that An eny woah event thd tino for oqaplience by the Ome ©:
corafonaire shell be extented for a period of tine at least equal to the,
duration of any sush force Rajoure. Tha Gonsseatonaire, proaptly after
tho happendng af ony much forve majeure shall advise the Goverisact °
of it md Likvine shail give netics te the Vovemment af tis cessation
of auch force-najeure. If the Conedsatonsixe end the Gevurnuth do not
agros with respect to the existenos of my force majeure, the wattor shell
bs ubsitted to arbitration as provided in Article Y11 heresf.
ARTIOU X. rst OF CONOESSIONy ;

Tn thy event the Goncesatonatre shall not have carrisd out the devas
lopasst of a Development Ares or Areas, conaloting” in the aggregate 'ét ae"
at least five thousand (8,000) tsres, within five (5) years cba! en a

effootive date of this Kgreceunty and thereafter falls to comndiice aot
develoguent within one (2) yoox after the Government shall: have given

notine to the Conceanionsire to do go, the devesimet may dooktiy that:

the Consseaion hes Lapsed ed that él] righte herwmater ond, thin Agrees!
nent are tonuinated, :
In tho event the Ganosasionsirg shall not hava carried oub tho

devclopecat of a Developaont Area oy Areas, consisting in the aggregate

- gf eb Lount tea (20) thousand (10,000) eores, within ton (10) yoars frea-

ies weutlive date of tide Ayroguent, and thereatter fails to ooanonse”:

web avellupnant within aie (1) year after the Government ehaltohavd dt"
Lia. wotien te Le Concesatonalre to do so, Whe Oovurnient miyaaetaas

Lat Wat reupeotdve Cangesaton Area tu viton such evalupuent Hae nde sk?"
wa 80 counentud ts for felted, Bek en
_ woe , eo yedgan gee fe

ee

«

/ :
, ‘The tom "develaeiante, 4&3 usad in Articlg X, ahaa wean any or al
Sf of tbe follow An ee 1 itdes: Tnerovensit of the Lapresy and -ovrugaoy
f tho surveying of ihe aad Janda, ‘or the use thereof for any Operations ;
Mader the Conao.:94, 8, Including, wttio t Linttati fy the planting,: culti~
Vating, karvesting oY explod tation Of Sexton, tural. or othar Producta,
| &rectiin of bulldings fox reThing op Indust riay “NE20963, ‘establiatnent

-9f powep stations, Constructiod of Toads, railuays, wharves, ato,
. Arie xl. ASSTGMMuITS y

| Tt is understood that the Goncensionaina may J esire to Gundust. 27
Z fF Part of the operantony under the Sonsespicn, Including the AScosssary
Works and Installations, or to fingnog MUCH opernti ang ta whole or in
part, throvgh one or song controlled corporat, subsidiaries, ~ °

the Goverment ‘somes thet in. corhaction witly ough Op das ee
financing the Sonsesstcnntre yar fora, edthir undae “the Eni ePiygti one
Ropubtte ‘of Libertas 2 Controlled corporate SubstiLary ov ius Seinen g Hates

inv oftrred toes "Suhstdtary or Subsddtart eg, The: Consosatoniitng “nay
assign. inject’ to the a. +-rovat of the overnuant ‘the Conese G4 tas “Bad ne .
Operations thereunder, including tho Accensory Korte ond Tnetalldtions;

| | In whols or dn past, to ny such Subsidsary or Subescsarieg whiten horeby

ji are euthortized to sarry ont any and nlp euch OpsrR ti ong to tha extent that
he srow may be acaionnd to thon,

shall ing! ude tha Ticht of Tadagiensent fon any

vesting ang advancing funds to eny other Suhatdlary or Sub. didtatiae ge ein tes

Tho Concessdiunning a.n0 rage agaign the “Consé is oH Od theta

thereunder, Analuding the Acooasozy three ana indteniatlong; th
| 4 part, to any other Party oF nartdes uth Whe coment of the Gowiinnent,
| ARs asoignaa tial: havg AL the righta, wivileveny Scumdtdon ang a]
ohlipations of thse assdumor With Tespact to iat is a9ninad, ne Hi :

foe whioh may assensed Properly in acoortance ith the Provisions harper
‘shall be considerad: ig payment for each ang for ali, .

aly dsclnrations, ddatributions, prymunta oy Yeoe:pta of money, renta,
, nce a
under the Voncession, including the Accessory Vorkn’ fd, “Tin tat detedayrnats,
or Pcoived in Payment of principal, payment of interaatl?'o;

dividends or othey payments or transfers in conneation ith the:

"8 tne sich,

Subsiolany op Subuddlartes, shai Devexempted tnear-thie iment iboats

ea! ie

majority of tha sroitrators, within sixty (0) ways after _theuppodilbsladb®

ant a copy thersof. shall be 4;

1g.

AREICIE X11, AVBETAT ON:

“Any @ispute arising betwaen the parties hereto with: ‘respyot to the
interpretation ofthis Agreement: or the extent of the exorcise of tha
righty or the compliance wth the oblt, atiung establt shod heroin, shalt

be mbmitted to arbitration within the Lint ts of this Apmosaant, Wathout

lindting the foregoing, it da agreed thet dn the event ony ‘nobles ag.

given by the dovernnent in accordmce with the nrovisions of ‘Artiqls X

ov Article XU1 hereof, tha Conceysi ontre during the pericad of themotica

nay Wiquest urbiteation on ho matter, dn whiok event tho forfeiture or
‘teralnatdon ddl be stayed pendin, the arbitration proceedings,

Tn tha event of amy roquast Lor arbitration. by either porty, wach --

party hand oppoint an aridtra ator and the to so sspointed shall give their

daaiston within “sixty: (60) vays aftor the question is wbiivied ‘to “thane

If tha two arbitrators, ‘eamot agrec, they sha J ap; olnt aR Sine atbitea

tor whoy lovother wlth: thea, tial, Hive. a deoioled, “as dalediTasdongtg? 1.

if
}
‘|
|
a the third arbitraters Tf the originel ‘w ‘arbitrators cacaet aura ag‘

‘te the desd.mation of the third arbitrater, he shall be aguolzited by the

Gidef Juatios of tho Supreme Court of Liberda, . “ee

Any arbitral -dacioton, a8 aforesaid, shall obyerve the terns and oone

divtong of this Avreomont which may not be altered in any respect by, such
a vuclaion, shail, sot bo-relroactive 4n- ailecty-oni’ shall be ti eritiag, a
dven to aack party hobatic in the: iidastprabiete | i

vided for notioes ‘in ‘article XV hereof,

Tf the dacision 4a” ‘adiiorba “Bee
Gonessaiwneire, suoh decision. hall give a veasonahle

grace pardddy bat
Plate for the nature of the default found ad tn’ aly evetit ‘dé! allan this
chirty (po) days, within vaioh tho Gonseseiunaire amy corroot’ the darsure!
as found by the arbitretorsy Polling such sorrection before ihe expiration

of sald ;rase period, tha Governnent thereafter may avail itself of the °
relief decresd in said dooision ey giving written not ‘loo thereof to tha .

}

ORT TE
ages?

Rah

See

part of the decieton,
unless tha partdeacor the arta

toators Wantmonsdy ¢

leteimin othoniss,.
1 a

Gales othervdse determing

of my arhltretion, the Cone

be hich the Oongesaton.
Jeotion by the Gore.

wM™Ment prior to the ting

i

Ront, in. : ¥

notices thersor da give)
this Agreomant,

"

ald: pertog op. ade (6)* iota,

7.

od... desause of gush definite,

such { ermy and conditieny ag

the event DO alteenant shall have been: | a
weg . .

rn a

i
|
i

; Andtisl ‘term hereof, or in the event of any termination of thia Agreamenti;

Af Lt shoutd not anve such a repreventative in the Republic, to. ike Rabasay

“be avdressed to "Seoretary of Agriculture and Cormerae of the Reapublia of

. - ~ lie o
A . f

reached for renewal of this Concession prior to the expiration of tha -

bailaings mid improvorments placed by. the Conoess: mpdre on the Develogmatit:
Arens shall decors the property of the Government within one (1) year from
tho date of any such termination, - : ‘ :
ARTICLE XV. HONIG HS s , ,

ALL requests, ap rovala, decharations, notices, and com: waunteetiong of
any kind betwaen tha Sovernnent ond the Oonsenaiensdre chal be in writing;

end the parties hereto shall not ba permitted under any olrcumstances to

allege or torely upon any oral reyuosts, approvals, declarations, notices
or conmnteationss .

ALL requests, approvals, declarations, notdesa’ and’ nest a of
any kind from the Goverment to the Soncossisneire shall ‘be “Hanasg SENS:

hts losal Manager, and hall, be delivered to the “representatives aibaiaaa

Lys

‘t whey one Sy p os
by ihe Congesnionatre ag Lt operating representatives in the: ae Las, ory /

of the Notherlands ‘in Honroving AQ roquosts, declarations, notices and .

ouvmudications of any kind from the Concessi naire to the Uovernmanit shell

literia, Monrovia, Royublic of Liberia," and mailed to = ald adanesa or

dalivered’ at the office of tha Secretary of Agriculture and Comusree {n°

Horruvias
ANMEIOLE XY, GOVIRIAENE REPEAS ENT STIVE: es

is acting through’ dta:Seeretary of Ayriouliure ‘and Osaciade eee im
Gcnaezeionadrs way rely upon the’ act of sald ‘oftiotel: ict ‘iodak sD a
all approvals, permiseions, consents and agreements required to’ be ‘obtiscied
from the Government wider the tarus of this Agreament, In the event: the

Government shall doedgnate mothar of to offielsle to act in plase-of the
aforesaid Sperstary of Ayrigulture and Oowmerce, it stiall give uritten notes
thereof to the Consesatonadre,
. ste -
a af
reached for ranewsl of this Concession prior to tho expiration of the:

Anitial term hareof, or in the event of any termination of thia Agrosent,

pudlainge md inprovoments placed by. the Gonoessionnire on the Development
Areas shall becows the property of the Governnant within ona (1) year from
tho date of any such termination, . ; ‘ we
ARTICLE XV. RUNG Ss .

All requests, ap rovalu, detharations, notices, and conmni¢ationg of
any kid betweon the Goverment. ad the Uoncensionsixe chall be in writings
snd the parties horete shatl not bo permitted under any olroamstances to
atlegs or torely upon any oral requests, epprovalay declarations notices
or cutmnteations. ™

ALL requasta, approvals, declarations, noticss anid’ “obnimitis deat of

any dnd trom the Goverment to the Concosstcneire shel ‘ve’ dddreseeays~

its looal Manager, and shall. be delivered to tha seabed abet tod

reas ay ge iter oe eh

by ite Congass sionadre as it operating representatives ti

AL Ab showtd not anve ouch a representative in the Republic, to ‘ite weicesy

of the Netherlands in Hjnrovia, ALL requests, declarations, notdess and .

ouwnnications of any kind from tho Concessi naira te the Goverrnéat hold

“be avdressed to “Searetary of Agriculture und Caonmaras off the Republic of

Liberia, Monrovia, Royublic of Liberda,® and nailed to cold address or
dalivered at the office of tha Secretary of Agriculture ond Commerce in
Monrovia. , ,

ANTIGLYE V1, GOVERN AH? rus x

MEATIVE +

4s noting through’ r rausece of Agricul ure and deans eh
Gcncesaivnaire nay rely upon the act of sald offlotel itty seapedt
all wpprovals, permingions, consenta and-agreenonts réqulited to be obtatied ©
from the Governient under the terms of thia Agreement, In lbe ovat the )
Government shall designate nother of ita officials to sot in plase-of the
aforesaid Seerstary of Agrloulture and Ooumerce, it shall give uritten notice
thereat to the Consesaionsire,

ARFICUR XVI1, _RATIVIOALIONs

“Phic Agroengnt is etpned Inj behalf of the Government, subject ta

neal

.tha-a: rovel thernof ty Legislative Act cf the Republics, and by the
Concnaulunaire, yubsect to the spproval thereof by ia Hoar of Direotora.
In tho avent either purty shalt pot so 3 nrove ‘the “Agrucaent and give
notice thereof to “he othar party within six (6) months from the date

“first hereinabove vrleves, wis Aeraémont shall be null and void ab initio,

In WEENeSS sHSAGUY, the purtdes hereto have executed his Agreement

an of the oay and yeor first above written,

WITNESS BGs

THR GOVERNSME OY THR REPURLIO OF LIBIRTs

° SHMEPT HARNOR
AP ROVEDs
" ~
STE o nw.
mats ait Ve Sy tub Te

mahi
TRENT OF THR WE PUBLTE oY TB RIA

